Citation Nr: 9912839	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for left eye post retinal 
detachment with traumatic glaucoma and aphakia, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1977 to August 1981.

In June 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, granted 
the veteran's claim for service connection for his left eye 
condition, and awarded a thirty percent evaluation.  In April 
1996, the veteran submitted a claim for increased rating for 
his eye condition, and also brought service connection claims 
for prostatitis, benign tumor of the left testis and 
sterility as well as requesting an increased rating for left 
epididymitis.  In October 1996, the RO continued the 
veteran's thirty percent rating for his eye condition, 
granted service connection for his prostatitis and rated it 
together with his left epididymitis at zero percent 
disabling.  The RO further denied the veteran's service 
connection claims for benign tumor of left testis and 
sterility.  The veteran submitted a Notice of Disagreement 
(NOD) in February 1997, appealing only the rating decisions 
for his left eye condition and his epididymitis and 
prostatitis.  He subsequently perfected an appeal to the 
Board on these two issues.  In July 1998, the RO increased 
the veteran's rating for epididymitis and prostatitis from 
zero percent to ten percent.  When contacted the following 
month, he indicated that he was "satisfied" by the increase 
in rating for his epididymitis and prostatitis.  Therefore, 
these issues are no longer on appeal.  The only issue before 
the Board concerns the rating for the left eye disability.


REMAND 

The veteran requested an RO hearing in June 1998.  At that 
same time, he indicated that he wished to remain on the list 
for a hearing before the traveling section of the Board 
(i.e., a Travel Board hearing).  According to a Report of 
Contact, a representative of the RO had a telephone 
conversation with the veteran in August 1998 in an effort to 
clarify the status of his desire for a hearing; however, the 
substance of that conversation is not of record.  In December 
1998 and again in January 1999, the veteran's representative 
indicated that the veteran still wanted a Travel Board 
hearing, so one was scheduled.  However, in a statement 
received at the RO in April 1999, the veteran indicated he 
would not be able to attend the Travel Board hearing.  He did 
not request that it be rescheduled, so the Board deems his 
request for a Travel Board hearing withdrawn.  See 38 C.F.R. 
§ 20.704(e) (1998).

Nevertheless, there is nothing in the claims folder 
indicating that the veteran no longer wants an RO hearing 
(before RO personnel as opposed to a traveling member of the 
Board).  As the veteran's outstanding hearing request has not 
been fulfilled, a remand for this purpose is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should the veteran for an RO hearing at 
the earliest opportunity.  The RO should provide 
written notification to the veteran of the date, time 
and location of the hearing at his address of record.  
If, for any reason, the veteran no longer desires to 
testify at an RO hearing, then he should indicate 
this in a signed writing, and such document to that 
effect should be associated with the claims file.

2.  If a hearing is conducted, then the RO should re-
adjudicate the claim in light of the hearing 
testimony and any additional evidence submitted.  If 
the claim continues to be denied, then the veteran's 
representative should be provided with a Supplemental 
Statement of the Case (SSOC) discussing the reasons 
and bases for the decision and given an opportunity 
to submit written arguments in response thereto 
before the claims file is returned to the Board in 
accordance with applicable procedures.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and the Board does not intimate any 
opinion as to the outcome of the case on the merits, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



